[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action is for the balance due on a contract for the performance of finished carpentry on the new construction dwelling. Plaintiff testified that when the contract was entered into, he explained that the work required time in aider to be completed properly.
The plaintiff commenced work in March for the preparation of molding and finished woodwork completing that prior to commencing work on the interior of the premises. The Plaintiff testified that much of the framing of the wall components were put in by the contractor out of plumb as much as one and one-half inches, requiring the contractor to repair or replace whole framing.
In many places shimming was required for the installation of doors because of that problem.
After completing approximately two-thirds of the total work, the plaintiff left the job because the building contractor had other workers and painters on the premises. He was unable to continue to finish out the work on the lowest floor, intending to return as soon as the premises were ready.
The Defendants testified that the Plaintiff was a good worker, but slow and July of 1987, left the premises to begin another job on the representation that the premises were not ready for the final floor finished carpentry. CT Page 8964
The Putnam Savings Bank Construction Inspector, Gary Lebenesse, who monitored the work for the mortgagee bank, testified that he had inspected the building in July 1997. Based on his observation, the entire lower floor of the house required the finish carpentry, including baseboards, door, and window framing, and a myriad of assorted moldings.
The contract, as adjusted, was for the sum of $18,500.00 with projected deletions of $600.00 for work that had been deleted upon completion. The total due less final extras would have been $17,900.00.
After having reviewed all of the testimony exhibits: plans, photos, and invoices, the Court finds that approximately seventy-eight percent of the contracted work had been accomplished. The Defendants had paid the sum of $9,958.75 and are in possession of all the material prepared for the job. In addition, the additional extras not previously totaled were charged at $205.00, bringing the total amount on the completed contract to $18,105.00, if work had continued to conclusion.
At the conclusion of the work, approximately seventy-seven percent of the work had been concluded. Accordingly, the Plaintiff is awarded the sum of $4,113.00 plus interest from the date of judgment and costs.
Kocay, J.